Exhibit 10.4
EXECUTION VERSION
AMENDMENT NO. 2 TO THE
LOAN AND SECURITY AGREEMENT
Dated as May 22, 2008
     AMENDMENT NO. 2 TO THE LOAN AND SECURITY AGREEMENT (this “Amendment”) by
and between Residential Funding Company, LLC, a Delaware limited liability
company, as borrower (“RFC”), GMAC Mortgage, LLC, a Delaware limited liability
company, as borrower (“GMACM” and together with RFC, each a “Borrower” and
collectively, the “Borrowers”) and GMAC LLC, a Delaware limited liability
company, as lender (the “Lender”).
     PRELIMINARY STATEMENTS:
     (1) The Borrowers and the Lender have entered into a Loan and Security
Agreement dated as of April 18, 2008 (the “Loan and Security Agreement”).
Capitalized terms not otherwise defined in this Amendment have the same meanings
as specified in the Loan and Security Agreement.
     (2) The Borrowers and the Lender have agreed to amend the Loan and Security
Agreement as hereinafter set forth.
     SECTION 1. Amendments to the Loan and Security Agreement. The Loan and
Security Agreement is, effective as of the date hereof and subject to the
satisfaction of the conditions precedent set forth in Section 2 hereof, hereby
amended as follows:
     (a) The definition of “Servicing Contracts” in Schedule I is amended in
full to read as follows:
     “Servicing Contract” means either: (i) any agreement, whether titled a
“servicing agreement,” a “pooling and servicing agreement,” a “sale and
servicing agreement,” or otherwise, pursuant to which either of the Borrowers is
obligated to perform collection, enforcement or foreclosure services with
respect to, or to maintain and remit any funds collected from persons obligated
on any mortgage loan or pool of mortgage loans; provided, however, that
“Servicing Contracts” shall not include any such agreements (a) entered into
with GNMA, FNMA or FHLMC, (b) identifying mortgage loans or pools of mortgage
loans owned by either of the Borrowers or (c) identifying any mortgage loans or
pools of mortgage loans transferred (whether absolutely or for security)
pursuant to a master repurchase agreement to which either of the Borrowers is a
party; and (ii) any agreement listed on Schedule II hereto as such schedule may
be amended from time to time.
     (b) Schedule II is replaced in its entirety by Schedule II attached hereto
as Exhibit A.

 



--------------------------------------------------------------------------------



 



     SECTION 2. Conditions of Effectiveness. This Amendment shall become
effective as of the date first above written when, and only when, the Lender
shall have received:
     (a) A copy of this Amendment, duly executed by the parties hereto; and
     (b) A certificate signed by a Responsible Officer of each Borrower stating
that:

  (i)   The representations and warranties contained in Section 4 hereof are
correct on and as of the date of such certificate as though made on and as of
such date; and     (ii)   No event has occurred and is continuing that
constitutes a Default.

     SECTION 3. Reaffirmation of Security Interest. Each Borrower hereby
reaffirms and hereby grants a lien on the Collateral (as such term is defined in
the Loan and Security Agreement) in favor of the Lender subject to all of the
terms set forth in the Loan and Security Agreement, as amended.
     SECTION 4. Representations and Warranties of the Borrower. Each Borrower
represents and warrants as follows:
     (a) It is a limited liability company duly organized or formed, validly
existing and in good standing under the laws of Delaware.
     (b) The execution, delivery and performance by it of this Amendment and the
Loan and Security Agreement, as amended hereby, and the consummation of the
transactions contemplated hereby and thereby will not conflict with, result in
any breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under its organizational documents, or
any material indenture, loan agreement, mortgage, deed of trust, or other
material agreement or instrument to which it is a party or by which it is
otherwise bound, or result in the creation or imposition of any Lien upon any of
its properties pursuant to the terms of any such indenture, loan agreement,
mortgage, deed of trust, or other agreement or instrument, other than this
Agreement, or violate any Legal Requirement applicable to it of any Governmental
Authority having jurisdiction over it or any of its properties if such
violation, individually, or in the aggregate, is reasonably likely to have a
Material Adverse Effect.
     (c) No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with execution, delivery or performance by
it of this Amendment or the Loan and Security Agreement, as amended hereby.
     (d) This Amendment has been duly executed and delivered by it. This
Amendment and the Loan and Security Agreement, as amended hereby, constitute,
its legal, valid and binding obligations enforceable against it in accordance
with its respective terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, or other similar laws affecting the
enforcement of creditors’ rights generally and by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.

2



--------------------------------------------------------------------------------



 



     (e) There are no proceedings or investigations pending, or to the best of
its knowledge threatened in writing, against it before any court, regulatory
body, administrative agency, or other tribunal or governmental instrumentality
(i) asserting the invalidity of any Facility Document, (ii) seeking to prevent
the consummation of any of the transactions contemplated by any Facility
Document, or (iii) seeking any determination or ruling that could reasonably be
expected to have a Material Adverse Effect.
     SECTION 5. Reference to and Effect on the Loan Documents. (a) On and after
the effectiveness of this Amendment, each reference in the Loan and Security
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Loan and Security Agreement, and each reference in the Note and
the other Facility Documents to “the Loan and Security Agreement,” “thereunder,”
“thereof” or words of like import referring to the Loan and Security Agreement,
shall mean and be a reference to the Loan and Security Agreement, as amended by
this Amendment.
     (b) The Loan and Security Agreement, the Guarantee, the Note and the other
Facility Documents, as specifically amended by this Amendment, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed.
     (c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lender under any of Facility Documents, nor constitute a waiver of
any provision of any of the Facility Documents.
     SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.
     SECTION 7. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

            GMAC LLC
a Delaware limited liability company
      By:   /s/ David Walker         Name:   David Walker        Title:   Group
VP and Treasurer     

            RESIDENTIAL FUNDING COMPANY, LLC
a Delaware limited liability company
      By   /s/ John Peterson         Name:   John Peterson        Title:  
Treasurer     

            GMAC MORTGAGE, LLC
a Delaware limited liability company
      By   /s/ William F. Casey III         Name:   William F. Casey III       
Title:   Treasurer     

[SIGNATURE PAGE — LSA AMENDMENT NO. 2]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
SCHEDULE II

          Title of Agreement   Parties   Date

 